Relator was resting under an indictment of a grand jury charging the voluntary killing with malice of W. H. Sanders, and upon a habeas corpus hearing before the District Judge, he was remanded to jail without bond, from which judgment he appeals.
The testimony herein presented shows that relator entered the store of Mr. Sanders and shot him, presumably firing five *Page 489 
shots, one striking the deceased just back of the ear on the left-hand side of the head, and two other shots striking him in the back, leaving powder burns, and two shots going into some shelves. There seems to have been no spoken words heard between these men at the time of the shooting, and we are given no reason for this killing. There seems to have been some intimation of ill-will between the deceased and relator, but just to what extent is not shown. Under the facts presented to this court, we see no reason to disturb the trial court's refusal of bail.
The cause will therefore be affirmed.